It will be necessary for me to state this case in order that one not familiar with the record may know to what questions this opinion is addressed. This indictment charged the appellant with violating that provision of Chapter 178, Laws of 1942, which prohibits oral, written, *Page 79 
printed or phonographic preaching or teaching "which reasonably tends to create an attitude of stubborn refusal to salute, honor or respect the flag or government of the United States, or of the state of Mississippi." The overt act charged in the indictment and to which the state directed its evidence is the distribution by the appellant of a certain publication or journal entitled "Consolation, a Journal of Fact, Hope and Courage," which contained an article under the caption "Public Opinion in Maine," which will be set forth in a footnote hereto.* *Page 80 
The appellant is a member of an organization known as Jehovah's Witnesses, the members of which are spreading their conception of the Gospel from person to person and house to house. The journal referred to in the indictment is published monthly by the Watchtower Bible and Tract Society, Inc., of New York City, a Jehovah's Witness institution, and is distributed by the appellant in the course of the work in which she is engaged. The state's evidence discloses, or rather the jury was warranted in finding therefrom, that the appellant went to the residence of Annie Felix and gave her a copy of the issue of this Journal containing the article set forth in the indictment. The record does not disclose that the appellant believes that to salute the flag violates *Page 81 
God's Word, or that she so taught, consequently no question of religious liberty is here presented. The salute the flag provision of this statute may not violate, on its face, the constitutional guaranties of freedom of speech and of the press, but it is subject to the criticism that a sufficiently ascertainable standard of guilt can not be found in the words "honor or respect the flag or government of the United States, or of the state of Mississippi," Herndon v. Lowry, 301 U.S. 242, 57 S.Ct. 732, 81 L.Ed. 1066, and for that reason should be held to be invalid.
The question presented on the merits of the case is: Is the article, set forth in the indictment and appearing in the issue of the Journal, entitled "Consolation," etc., given by the appellant to Annie Felix within the condemnation of the statute? This article is not addressed to voluntary saluting of the flag, but is simply a vigorous protest, giving reasons therefor, against statutes and school by-laws requiring public school children to salute the flag, and against a decision of the Supreme Court of the United States upholding such a requirement. This the statute does not and could not constitutionally forbid, for full and free public discussion of such matters is well within the constitutional guaranty of freedom of speech and of the press. Sullens v. State, 191 Miss. 856, 4 So.2d 356. These guaranties are not only for the protection of the individual but are also for the protection of the public in its right, fundamental in a democracy, to have the benefit of full and free discussion of governmental policies and of the conduct of government officials, to cite authority for which would be supererogatory. The appellant's request for a directed verdict of not guilty should have been granted.
Alexander and Anderson, JJ., concur in this opinion.
* "The Supreme Court decision supporting the legality of a Pennsylvania school board rule requiring children to salute the American flag would have been nearer right, nearer sound, if the Court had simply said that that is a matter of State jurisdiction.
"But see what a pitiful mockery of education that salute to the flag is!
"There is probably not one teacher in twenty, — not one teacher in twenty who can give you a comprehensive, adequate definition of what the flag stands for. What that flag salute rule amounts to is a contemptible, primitive worship. Those people who put such rules into the State law don't know what they are at work on.
"It is probable that not half a dozen members of any State Legislature can give an adequate definition of what the flag stands for.
"Can any legislator or any teacher give you a better definition of the flag than the emblem of American rights at sea and in foreign lands? That is, that the flag stands for what is precious to Americans outside of America.
"Try another definition. Perhaps this definition is not so good now as it was ten years ago, but say down to ten years ago, the stars and stripes stood for the Supreme Court of the United States.
"As a matter of history it is not too far to say that the Supreme Court of the United States has been the great defender of the American citizen's individual liberty and initiative, of his rights of property, of his right to protection of the laws.
"But the fundamental of that saluting the flag religion is its utter contradiction of good education. What it amounts to is a required worship, worship by the children that don't know what they are worshipping. They never will learn by that kind of tyranny.
"See how much more patriotic it would be if our teachers were given the proper opportunity to help their children to understand the government under which they live. Help them to understand the great principles of the law of the land, the great principles of the common law that the fathers brought over with them when they came from England.
"To help the children to understand what is the law of the land, what are the rights of an American citizen, to understand what police protection they are entitled to, to understand how their rights can be vindicated in the courts. And especially to understand the function of the court, what the court does for the citizen.
"To help the children to understand the duties of government; and how those duties are divided to the city, the State Government, the Federal Government.
"It is good that the Supreme Court of the United States is not going over the country to tell the States what they can do about the flag. Lewiston Daily Sun." Which said publication or journal also contained an article under the caption "French Catholics Start Flag Salute," in the following words, to wit:
"A dispatch from Monte Carlo says, `The salute to the flag ceremony, now a daily event in all French schools, originated in the Catholic schools of France.' The type of mind that finds satisfaction in worshipping images would also be most inclined toward emblem worship of various kinds. The item confirms the claim that flag saluting in the United States has covertly been pushed by the Catholic Hierarchy here." *Page 82